FILED
                             NOT FOR PUBLICATION                            APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DAVID GARY GLADDEN,                              No. 13-74171

               Petitioner,

 v.                                              MEMORANDUM*

U.S. DEPARTMENT OF
TRANSPORTATION; et al.,

               Respondents.


                      On Petition for Review of an Order of the
                          Federal Aviation Administration

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      David Gary Gladden petitions pro se for review of an order of the Federal

Aviation Administration (“FAA”) withdrawing his Authorization for Special

Issuance of a second-class airman medical certificate. We have jurisdiction under

49 U.S.C. § 46110(a) to review a petition of a FAA order filed no later than 60

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
days after issuance of the order. We dismiss Gladden’s petition as untimely.

Gladden filed this petition for review on December 2, 2013, more than 60 days

after issuance of the FAA’s March 13, 2013 order. Although the court may allow a

late petition if there are reasonable grounds for not filing within 60 days, see 49

U.S.C. § 46110(a), Gladden has not presented any reasonable explanation for his

untimely petition, see Americopters, LLC v. Fed. Aviation Admin., 441 F.3d 726,

734 (9th Cir. 2006) (explaining circumstances that do not constitute reasonable

grounds, including “when the petitioner’s procedural missteps were based on a

misapprehension of the law” (internal citations omitted)); Sierra Club v. Skinner,

885 F.2d 591, 593 (9th Cir. 1989) (concluding that there were no reasonable

grounds even when “the FAA ha[d] created a confusing situation” leading the

petitioner to file an untimely petition).

      To the extent Gladden seeks review of other FAA decisions, including the

FAA’s denial of an unrestricted medical certificate, we lack jurisdiction to review

those issues because Gladden has not exhausted his administrative remedies. See

49 U.S.C. § 44703(d)(1) (2012) (“An individual whose application for the issuance

or renewal of an airman certificate has been denied may appeal the denial to the

National Transportation Safety Board.”).

      Respondents’ unopposed motion for judicial notice, filed on March 28,


                                            2                                   13-74171
2014, is granted.

      Gladden’s petition is DISMISSED.




                                    3    13-74171